Name: 2010/148/: Commission Decision of 5Ã March 2010 on a financial contribution from the Union towards emergency measures to combat avian influenza in the Czech Republic, Germany, Spain, France and Italy in 2009 (notified under document C(2010) 1172)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  natural environment;  agricultural activity;  cooperation policy;  economic geography;  economic policy
 Date Published: 2010-03-10

 10.3.2010 EN Official Journal of the European Union L 60/22 COMMISSION DECISION of 5 March 2010 on a financial contribution from the Union towards emergency measures to combat avian influenza in the Czech Republic, Germany, Spain, France and Italy in 2009 (notified under document C(2010) 1172) (Only the Czech, French, German, Italian and Spanish texts are authentic) (2010/148/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 4(2) thereof, Whereas: (1) Avian influenza is an infectious viral disease of poultry and other captive birds with a severe impact on the profitability of poultry farming causing disturbance to trade within the Union and export to third countries. (2) In the event of an outbreak of avian influenza, there is a risk that the disease agent spreads to other poultry holdings within that Member State, but also to other Member States and to third countries through trade in live poultry or their products. (3) Council Directive 2005/94/EC (2) introducing Union measures for the control of avian influenza sets out measures which in the event of an outbreak have to be immediately implemented by Member States as a matter of urgency to prevent further spread of the virus. (4) Decision 2009/470/EC lays down the procedures governing the Unions financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Article 4(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate avian influenza. (5) Article 4(3), first and second indents of Decision 2009/470/EC lays down rules on the percentage of the costs incurred by the Member State that may be covered by the Unions financial contribution. (6) The payment of a Union financial contribution towards emergency measures to eradicate avian influenza is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). (7) Outbreaks of avian influenza occurred in the Czech Republic, Germany, Spain, France and Italy in 2009. The Czech Republic, Germany, Spain, France and Italy took measures in accordance with Directive 2005/94/EC to combat those outbreaks. (8) The authorities of the Czech Republic, Germany, Spain, France and Italy were able to demonstrate through reports provided in the Standing Committee on the Food Chain and Animal Health and continuous submission of information on the development of the disease situation that they have efficiently implemented the control measures provided for in Directive 2005/94/EC leading to the rapid containment of the disease. (9) The authorities of the Czech Republic, Germany, Spain, France and Italy have therefore fulfilled all their technical and administrative obligations with regard to the measures provided for in Article 4(2) of Decision 2009/470/EC and Article 6 of Regulation (EC) No 349/2005. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to the Czech Republic, Germany, Spain, France and Italy A financial contribution from the Union may be granted to the Czech Republic, Germany, Spain, France and Italy towards the costs incurred by these Member States in taking measures pursuant to Article 4(2) and (3) of Decision 2009/470/EC, to combat avian influenza in the Czech Republic, Germany, Spain, France and Italy in 2009. Article 2 Addressee This Decision is addressed to the Czech Republic, the Federal Republic of Germany, the Kingdom of Spain, the French Republic and the Italian Republic. Done at Brussels, 5 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 10, 14.1.2006, p. 16. (3) OJ L 55, 1.3.2005, p. 12.